                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

RITA MENDEZ,                            :

                  Plaintiff             :    CIVIL ACTION NO. 3:18-2165

      v.                                :           (JUDGE MANNION)

WEIS SUPERMARKET,                       :

                  Defendant             :

                                  ORDER

      Pending before the court is the report of Magistrate Judge Karoline

Mehalchick which recommends that the instant action be dismissed for the

plaintiff’s failure to prosecute. (Doc. 17). With the time for doing so having

passed, the plaintiff has not filed objections to the report.

      The plaintiff filed this action on November 5, 2018. (Doc. 2). Upon giving

the plaintiff’s complaint preliminary consideration, Judge Mehalchick

recommended that the complaint be dismissed for failure to state a claim, but

further recommended that the plaintiff be given leave to file an amended

complaint. (Doc. 12). By order dated March 21, 2019, the undersigned

adopted the report of Judge Mehalchick (Doc. 13) and the plaintiff was

ultimately granted until May 9, 2019 to file her amended complaint (Doc. 15).

The plaintiff failed to file an amended complaint and, as such, Judge

Mehalchick issued the pending report. Rather than file objections to Judge

Mehalchick’s report, the plaintiff filed a motion for appointment of counsel.

      In her motion for appointment of counsel, the plaintiff claims that she
cannot afford counsel because she is on a fixed income and is disabled. The

petitioner has previously been advised as to the standard for appointment of

counsel:

           There is no constitutional or statutory right to appointment
     of counsel in a civil case, Parham v. Johnson, 126 F.3d 454, 456-
     57 (3d Cir. 1997), the court has discretion to request “an attorney
     to represent any person unable to afford counsel.” 28 U.S.C.
     §1915(e)(1); see also Montgomery v. Pinchak, 294 F.3d 492, 499
     (3d Cir. 2002); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993).
     Under §1915(e)(1), the “court may request an attorney to
     represent any person unable to employ counsel. The district
     court’s appointment of counsel is discretionary and must be made
     on a case-by-case basis. Tabron, 6 F.3d at 157-58.

             The United States Court of Appeals for the Third Circuit has
     stated that appointment of counsel for an indigent litigant should
     be made when circumstances indicate “the likelihood of
     substantial prejudice to him resulting, for example, from his
     probable inability without such assistance to present the facts and
     legal issues to the court in a complex but arguably meritorious
     case.” Smith-Bey v. Petsock, 741 F.2d 22, 26 (3d Cir. 1984). The
     initial determination to be made by the court in evaluating the
     expenditure of the “precious commodity” of volunteer counsel is
     whether the plaintiff’s case has some arguable merit in fact and
     law. Montgomery, 294 F.3d at 499. If a plaintiff overcomes this
     threshold hurdle, other factors to be examined are:

           (1) the plaintiff’s ability to present his or her own case;
           (2) the difficulty of the particular legal issues; (3) the
           degree to which factual investigation will be
           necessary and the ability of the claimant to pursue
           investigation; (4) the plaintiff’s capacity to retain
           counsel on his or her own behalf; (5) the extent to
           which the case is likely to turn on credibility
           determinations; and (6) whether the case will require
           testimony from expert witnesses.

     Montgomery, 294 F.3d at 499 (citing Tabron, 6 F.3d at 155-57).


                                       2
See Mendez v. McDonald’s Restaurant, Civil Action No. 3:18-391, Doc. 9.

      Here, the plaintiff has not overcome the threshold hurdle of

demonstrating that her case has some arguable merit in fact and law. Upon

preliminary consideration, it was determined that, even giving the plaintiff’s

pro se complaint liberal construction, the facts alleged by the plaintiff failed to

state any claim upon which relief can be granted. As such, the plaintiff’s

original complaint was dismissed and she was given the opportunity to file an

amended complaint. To date, the plaintiff has failed to do so, and she has no

claim before the court justifying the appointment of counsel. In light of this, the

plaintiff’s motion for appointment of counsel will be denied.

      Moreover, with respect to Judge Mehalchick’s report, the plaintiff has

failed to file any objections. When no objections are filed to a report and

recommendation, the court should, as a matter of good practice, “satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.


                                        3
§636(b)(1); Local Rule 72.31.

           The undersigned has reviewed Judge Mehalchick’s report and finds no

clear error of record. The report and recommendation with therefore be

adopted in its entirety.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           (1)   The plaintiff’s motion for appointment of counsel, (Doc. 18), is

                 DENIED.

           (2)   The report and recommendation of Judge Mehalchick, (Doc. 17),

                 is ADOPTED IN ITS ENTIRETY.

           (3)   The instant action is DISMISSED for the plaintiff’s failure to

                 file an amended complaint as directed by the court.

           (4)   The Clerk of Court is directed to CLOSE THIS CASE.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

Date: July 12, 2019
18-2165-02.wpd




                                            4
